DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed September 24, 2021.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birdi et al. (US Patent Application Pub. No.: US 2007/0194638 A1) in view of Gruber (US Patent No.: 1316790).

Gruber discloses a gap (reference character n) between segments of the stator (reference character s) where the opening of the gap on an inner circumferential side is larger along the rotational axis than the outer end of the flow channel (reference 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the opening of the gap be larger along the axis than the channel in the rotor as disclosed by Gruber for the gap and in-rotor-core flow channel of Birdi et al. for predictably providing desirable configuration for attaining cooling characteristics for the device.  
For claim 2, Birdi et al. disclose, in the yoke, an in-yoke flow channel (reference numeral 354) being formed having an inner end opened on the gap (reference numeral 342) of divided portions of the tooth (see figure 3), and an outer end opened on an outer circumferential surface of the yoke (reference numeral 338, see figure 3).  
For claim 4, Birdi et al. disclose the tooth (of stator 338, figure 3) being divided at a center part (reference numeral 342, see figure 3) in a direction along the rotational axis (see figure 3).  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birdi et al. in view of Gruber as applied to claim 1 above, and further in view of Arita et al. (US Patent Application Pub. No.: US 2016/0226355 A1).
For claim 3, Birdi et al. in view of Gruber disclose the claimed invention except for a spacer which extends from the yoke, which interposes between the divided portions of the tooth, and which has a size smaller than a size of the tooth in a circumferential direction.  Arita et al. disclose a spacer component (reference numeral 13) that is interposed in between divided portions of the tooth (reference numeral 10, .  

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is also objected to for its dependency upon aforementioned claim 5.  
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art discloses some of the claimed invention as explained above in the present action, the prior art of record do not sufficiently disclose the combination of features including in a cross-section perpendicular to the rotational axis, a cross-sectional shape of the gap between the divided segments being identical to a cross-sectional shape of the tooth, and the gap having a constant thickness along the rotational axis, and wherein the teeth are arranged along the inner circumferential surface of the yoke such that the gaps of the teeth are surrounded by the yoke as recited in claim 5.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834